DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “asynthesizing unit.”  The Office suggests --a synthesizing unit--.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: Page 6, line 20 recites “asynthesizing unit...”   The Office suggests --a synthesizing unit--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as not falling within one of the four statutory categories of invention because the claimed invention is 
Claim 10: A device of encoding based on free viewpoint, comprising: an image synthesis unit, configured to generate a planar splicing image and splice information based on multiple single-viewpoint videos at a server side; a video synthesis unit, configured to generate a planar splicing video based on the planar splicing image; and to generate a camera side information of the planar splicing video based on a camera side information existing in the multiple single-viewpoint videos; and an encoding unit, configured to encode the planar splicing video, the splice information and the camera side information of the planar splicing video to generate a planar splicing video bit stream.  
Claim 12:  A device of decoding based on free viewpoint, comprising: a decoding unit, configured to decode a planar splicing video bit stream to acquire a planar splicing image, splice information and a camera side information of the planar splicing video at a server side, and wherein the camera side information of the planar splicing video comprises a sequence-level camera side information of the planar splicing video and/or an image-level camera side information of the planar splicing video an image analysis unit, configured to acquire images and corresponding depth images of each channel of multiple single-viewpoint videos according to the planar splicing image and the splice information; a video analysis unit, configured to acquire a camera side information of each channel of the multiple single-viewpoint videos according to the camera side information of the planar splicing video; and asynthesizing unit, configured to synthesize the camera side information of each channel of the multiple single-viewpoint videos, and 

	The specification in page 19 lines 6-15 recites: 
The system, device, module or unit explained in the above embodiments may be 
specifically implemented by a computer chip or entity, or implemented by a product with a certain function. A typical implementation device is a computer. Specifically, the computer may be, for example, a personal computer, a laptop computer, a cellular phone, a camera10 phone, a smart phone, a personal digital assistant, a media player, a navigation device, an email device, a game console, a tablet computer, a wearable device, or a combination of any of these devices. 
For the convenience of description, when describing the above device, the functions are divided into various units and described separately. Of course, when implementing one15 or more embodiments of this specification, the functions of each unit may be implemented in the same or more software and/or hardware. 

	The specification recites paragraphs which are unclear and states that a unit is implemented by a computer chip or entity and functions are implemented by software and/or hardware which appears that these elements are not structure and are software.  The units are not described in the specification as hardware.

and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1-15 are rejected as they are unclear and the specification does not describe the claim language.  The figures do not further disclose the limitations.  The applicant’s specification specifically does not describe many of the limitations including those with planar splicing image, planar splicing video, the camera side information, planar splicing video comprises a sequence-level camera side information of the planar splicing video, information length, splicing matrix, and a sequence-level extended data segment, image level camera side information and an image-level extended data segment.  The specification includes identical language of the claim. There are no details for the limitations in the independent claims and the dependent claims do not further describe the limitations.  It is noted that a sequence-level extended data segment can include splice information and sequence level camera side information, however that is also not described in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6, 9, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 (and corresponding dependent claims 9 and 14) recites splicing a sequence-level camera side information to be a sequence-level camera side information of the planar splicing video if the sequence-level camera side information existing in the camera side information of the multiple single-viewpoint videos.  This limitation is unclear specifically “…if the sequence level camera side information existing in the camera side information….”

Claim 9 recites the limitation "the sequence-level extended data segment” in line 3 and “an image-level extended data segment” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Note that Claim 9 depends on claim 6 and not claim 8.

Claim 12 recites “A device…. according to viewpoint information of a viewer the planar.” The last limitation is vague as it is unclear what a viewer the planar means.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugano et al (US 2020/0410754 and hereafter referred to as “Sugano”)
	Regarding Claim 1, Sugano discloses a method of encoding based on free viewpoint, comprising: 
generating a planar splicing image and splice information based on multiple single-viewpoint videos at a server side (Page 4-5, paragraph 0091-0093); 
generating a planar splicing video based on the planar splicing image (Page 4, paragraph 0091-0093); 
generating a camera side information of the planar splicing video based on a-camera side information in the multiple single-viewpoint videos (Page 4, paragraph 0092); and 
encoding the planar splicing video, the splice information and the camera side information of the planar splicing video to generate a planar splicing video bit stream (Page 11, paragraph 0161-0162).  

Regarding Claim 7, Sugano discloses all the limitations of Claim 1. Sugano discloses wherein the camera side information comprises an information length and an information data (Page 4-5, paragraph 0091-0093, camera side information is information and has a particular size, see 112 rejection above).  
Regarding Claim 10, Sugano discloses a device of encoding based on free viewpoint, comprising: 
an image synthesis unit, configured to generate a planar splicing image and splice information based on multiple single-viewpoint videos at a server side (Page 4-5, paragraph 0091-0093); 
a video synthesis unit, configured to generate a planar splicing video based on the planar splicing image (Page 4-5, paragraph 0091-0093); and to generate a camera side information of the planar splicing video based on a camera side information existing in the multiple single-viewpoint videos (Page 4, paragraph 00; and 
an encoding unit, configured to encode the planar splicing video, the splice information and the camera side information of the planar splicing video to generate a planar splicing video bit stream (Page 11, paragraph 0161-0162).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9, 11, 12 and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Sugano in view of Hannuksela et al (US 2014/0168362 and hereafter referred to as “Hannuksela”).
Regarding Claim 6, Sugano discloses all the limitations of Claim 1. Sugano discloses generating camera side information of the planar splicing video based on camera side information existing in the multiple single-viewpoint videos and splicing an image-level camera side information to be an image-level camera side information of the planar splicing video if the image-level camera side information existing in the camera side information of the multiple single-viewpoint videos (Page 4-5, paragraph 0091-0093).   Sugano is silent on sequence level camera side information.   Hannuksela discloses sequence-level camera side information to be a sequence-level camera side information of the planar splicing video if the sequence-level camera side information existing in the camera side information of the multiple single-viewpoint videos (Page 46, 
Regarding Claim 9, Sugano and Hannuksela disclose all the limitations of Claim 6. Sugano discloses wherein the splice information and the sequence-level camera side information of the planar splicing video are stored in the sequence-level extended data segment of the planar splicing video bit stream, and the image-level camera side information of the planar splicing video are stored in the image-level extended data segment of the planar splicing video bit stream (Page 4-5, paragraph 0091-0093, Figure 10A-10B).  
Regarding Claim 11, Sugano discloses a method of decoding based on free viewpoint, comprising: 
decoding a planar splicing video bit stream to acquire a planar splicing image, splice information and a camera side information of the planar splicing video at a client side, (Page 4-5, paragraph 0091-0093, Page 11, paragraph 0166-0168); 
acquiring images and corresponding depth images of each channel of multiple single-viewpoint videos according to the planar splicing image and the splice information (Page 11, paragraph 0166); 
acquiring camera side information of each channel of the multiple single-viewpoint videos according to the camera side information of the planar splicing video (Page 4-5, paragraph 0091-0093, Page 11, paragraph 0161-0162, 0166);); and 

Sugano is silent on wherein the camera side information of the planar splicing video comprises a sequence-level camera side information of the planar splicing video and/or an image-level camera side information of the planar splicing video.
Hannuksela discloses wherein the camera side information of the planar splicing video comprises a sequence-level camera side information of the planar splicing video and/or an image-level camera side information of the planar splicing video (Page 46, paragraph 0639).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sugano to include the missing limitations as taught by Hannuksela in order to improve coding efficiency (Page 1, paragraph 0004) as disclosed by Hannuksela.
Regarding Claim 12, Sugano discloses a device of decoding based on free viewpoint, comprising: 
a decoding unit, configured to decode a planar splicing video bit stream to acquire a planar splicing image, splice information and a camera side information of the planar splicing video at a server side (Page 4-5, paragraph 0091-0093, Page 11, paragraph 0166-0168), 

a video analysis unit, configured to acquire a camera side information of each channel of the multiple single-viewpoint videos according to the camera side information of the planar splicing video (Page 4-5, paragraph 0091-0093, Page 11, paragraph 0166-0168); and 
asynthesizing unit, configured to synthesize the camera side information of each channel of the multiple single-viewpoint videos, and the images and the corresponding depth images of each channel of multiple single-viewpoint videos to acquire a virtual viewpoint according to viewpoint information of a viewer the planar (Page 4-5, paragraph 0091-0093, Page 11, paragraph 0166-0168).
Sugano is silent on wherein the camera side information of the planar splicing video comprises a sequence-level camera side information of the planar splicing video and/or an image-level camera side information of the planar splicing video.
Hannuksela discloses wherein the camera side information of the planar splicing video comprises a sequence-level camera side information of the planar splicing video and/or an image-level camera side information of the planar splicing video (Page 46, paragraph 0639).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sugano to include the missing limitations as taught by Hannuksela in order to improve coding efficiency (Page 1, paragraph 0004) as disclosed by Hannuksela.
 wherein the camera side information comprises an information length and an information data (Page 4-5, paragraph 0091-0093, camera side information is information and has a particular size, see 112 rejection above).  

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano in view of Abe et al (US 2021/0076040 and hereafter referred to as “Abe”).
Regarding Claim 8, Sugano discloses all the limitations of Claim 1.  Sugano discloses sequence-level extended data segment and a plurality of image data, and the image data comprising  and an image-level extended data segment and an image encoding data (paragraph 0091-0093, 0161-0162).  Sugano is silent on sequence header.  Abe discloses wherein the planar splicing video bit stream comprises a sequence header, a sequence-level extended data segment and a plurality of image data, and the image data comprising an image header and an image-level extended data segment and an image encoding data (paragraph 0708).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sugano to include the missing limitations as taught by Abe in order to reduce an increase in the use of processing resources (Page 1, paragraph 0007) as disclosed by Abe.
Regarding Claim 15, Sugano and Hannuksela disclose all the limitations of Claim 6. Sugano discloses wherein the splice information and the-7- sequence-level camera side information of the planar splicing video are stored in the sequence- level extended data segment of the planar splicing video bit stream, and the image-level camera side 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



October 23, 2021